UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---- ---- ---X

COURCHEVEL 1850 LLC, :
Plaintiff, ;

Vv.

MIGUEL ESPINOSA a/k/a MIGUEL

ESPINOZA, PERLA ESPINOSA, and : ORDER
FREEWAY GROUP INC.,

Defendants, : 17 CV 799 (VB)

and

4 LAFAYETTE REALTY LLC and
WISDOM EQUITIES LLC,

Defendant-Intervenors. :
--- x

 

On February 2, 2017, plaintiff commenced the instant action against defendants Miguel
Espinosa, Perla Espinosa, and Freeway Group Inc., seeking to foreclose upon a purported
interest in real property, owned by Freeway Group and formerly owned by Miguel and Perla
Espinosa. (Doc. #1). Plaintiff alleged the Espinosas deeded the property to Freeway Group but
failed to satisfy a mortgage—-made by the Espinosas—encumbering the property.

On September 6, 2017, following defendants’ default, the Court issued a Judgment of
Foreclosure and Sale. However, by Opinion and Order dated July 17, 2018, the Court vacated
the judgment—principally because Freeway Group was never properly served, did not willfully
default, and clearly had a meritorious defense. (Doc. #37). Indeed, it appeared the mortgage at
issue had been discharged pursuant to the Espinosa’s sale of the property to Freeway Group.

By Order dated September 25, 2018, the Court granted 4 Lafayette Realty LLC and
Wisdom Equities LLC leave to intervene as party defendants in this action. (Doc. #54), On
October 10, 2018, defendant-intervenors answered the complaint and asserted five counterclaims
against plaintiff. (Doc. #58).

On April 11, 2019, the parties attended a settlement conference. (Doc. #83), By joint
letter dated April 22, 2019, the parties informed the Court that plaintiff and Freeway Group
reached a settlement resolving plaintiff’s claims, but that defendant-intervenors’ counterclaims
against plaintiff remained unresolved. (Id.).

. By Opinion and Order dated February 10, 2020, the Court granted summary judgment
against plaintiff on three of defendant-intervenors’ five counterclaims. (Doc. #103). Defendant-
intervenors informed the Court they would not further pursue their two remaining counterclaims,

 
and on February 26, 2020, the Court dismissed those counterclaims without prejudice pursuant to
Rule 41(a)(2). (Doc. #111).

On March 3, 2020, in accordance with its February 10 Opinion and Order, the Court
entered judgment against plaintiff and in favor of defendant-intervenors. (Doc. #115).

Accordingly, all claims in this action have been resolved.
The Clerk is instructed to close this case.

Dated: March 3, 2020
White Plains, NY

SO ORDEREI#:

Vive

Vincent L. Briccetti
United States District Judge

 
